EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Alaska Airlines, Inc.: We consent to the incorporation by reference in the Registration Statement (No. 333-64998) on Form S-3 of Alaska Airlines, Inc. of our report dated February23, 2010, with respect to the balance sheets of Alaska Airlines, Inc. as of December31, 2009 and 2008, and the related statements of operations, shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2009, and the related financial statement schedule, which report appears in the December31, 2009 annual report on Form10-K of Alaska Airlines, Inc. The Company adopted the provisions of SFAS No. 157, Fair Value Measurements (included in FASB ASC Topic 320, Investments-Debt and Equity Securities) and the measurement date provisions of SFASNo.158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans (included in FASB ASC Topic 960, Plan Accounting– Defined Benefit Pension Plans), effective
